                                                                  ES DISTRICT
                                                                 T            C
                                                               TA




                                                                                                O
                                                           S




                                                                                                 U
                                                         ED
     Ford & Harrison LLP




                                                                                                  RT
 1




                                                     UNIT
     Ross A. Boughton (SBN 241119)                                          VED
 2   rboughton@fordharrison.com                                        APPRO




                                                                                                         R NIA
     Timothy L. Reed (SBN 258034)
 3   treed@fordharrison.com
     505 Montgomery Street, Suite 1001                                                               a
                                                                                      J. D a v i l




                                                      NO
 4   San Francisco, California 94111                                       d w a rd
                                                                   Judge E




                                                                                                         FO
     Telephone: (415) 852-6900




                                                       RT




                                                                                                     LI
 5   Facsimile: (415) 852-6901                                         10/9/2018
                                                              ER




                                                         H




                                                                                                A
                                                                   N                                 C
 6   Attorneys for Defendant                                                         F
                                                                       D IS T IC T O
     GLOBAL CONNECTIONS TO EMPLOYMENT,                                       R
 7   INC.

 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10

11
     UCHENNA FAUMUINA-EZE,                       CASE NO. 5:18-cv-01400-EJD
12
                        Plaintiff,               STIPULATION OF DISMISSAL WITH
13                                               PREJUDICE PURSUANT TO FEDERAL
            vs.                                  RULE OF CIVIL PROCEDURE 41(a)(1)(ii)
14
     GLOBAL CONNECTIONS TO                       The Hon. Edward J. Davila
15   EMPLOYMENT, INC., a Corporation doing
     business in California and Does 1-20,
16   inclusive,                                  Action Filed:             January 30, 2018
                                                 Action Removed:           March 2, 2018
17                      Defendants               Trial Date:               June 18, 2019

18

19

20

21

22

23

24

25

26

27

28
                                                1                  Case No. 5:18-cv-01400-EJD
     STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
                                           41(a)(1)(ii)
 1      Please take notice that pursuant to Federal Rule of Civil Procedure 41(a)(1)(a)(ii), it is hereby

 2 stipulated by and between the parties that this action be dismissed in its entirety with prejudice.

 3 Each party shall bear its own costs and attorneys’ fees.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: October 9, 2018                    LAW OFFICES OF JOHN F. KLOPFENSTEIN
 7

 8
 9                                             By           /s/ John Klopfenstein
                                                          John F. Klopfenstein
10                                                        Attorney for Plaintiff
11                                                        UCHENNA FAUMUINA-EZE

12
     Dated: October 9, 2018                    FORD & HARRISON LLP
13

14
                                               By           /s/ Ross Boughton
15
                                                          Ross A. Boughton
16                                                        Timothy L. Reed
                                                          Attorneys for Defendant
17                                                        GLOBAL CONNECTIONS TO
                                                          EMPLOYMENT, INC.
18

19

20

21

22

23

24

25

26

27

28
                                                2                  Case No. 5:18-cv-01400-EJD
     STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
                                           41(a)(1)(ii)
